
	
		I
		111th CONGRESS
		1st Session
		H. R. 3500
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Maffei introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend and
		  modify the benefits available in empowerment zones and other tax-incentive
		  areas.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited
			 as the Small and Medium Urban Regions
			 Growth and Empowerment Act of 2009 or the
			 SURGE Act of
			 2009.
			(b)Amendment of
			 1986 codeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			2.FindingsThe Congress hereby finds the
			 following:
			(1)Businesses in Empowerment Zones with less
			 population density are disadvantaged from reaching the 35 percent employment
			 rule, making them significantly less likely to be eligible for tax-exempt
			 facility bonds and section 179 expensing.
			(2)Businesses in
			 Empowerment Zones with less population density have a much smaller pool of
			 eligible employees to choose from in order to access the employee wage
			 credits.
			(3)Increasing
			 empowerment zone coverage area into disadvantaged communities that are not
			 currently covered by the zone is difficult, bureaucratic and lengthy.
			(4)There are too many
			 limitations placed on the type of businesses that are eligible for the credit,
			 making places such as small biotech firms, spas, and family-owned and operated
			 businesses ineligible.
			(5)Workforce
			 development and on-the-job training is needed to allow companies to transition
			 to newer technologies or begin new hires for newly begun ventures.
			3.Extension of
			 benefits
			(a)Empowerment
			 zones
				(1)Rounds i and ii
			 designationsSection
			 1391(d)(1) is amended by striking December 31, 2009 in
			 subparagraph (A)(i) and inserting December 31, 2019.
				(2)Round iii
			 designationsSection
			 1391(h)(2) is amended by striking December 31, 2009 and
			 inserting December 31, 2019.
				(b)Rural enterprise
			 communitiesSection
			 1391(d)(1)(A) is amended by striking or at the end of clause (i)
			 and by striking clause (ii) and inserting the following new clauses:
				
					(ii)in the case of an enterprise community not
				described in clause (iii), the close of the 10th calendar year beginning on or
				after such date of designation, or
					(iii)in the case of
				an enterprise community designated in a rural area pursuant to section 766 of
				division A of the Omnibus Consolidated and Emergency Supplemental
				Appropriations Act, 1999, December 31,
				2019,
					.
			(c)Renewal
			 communities
				(1)Sections 1400E(b)
			 and 1400I(g) are each amended by striking December 31, 2009 each
			 place it appears and inserting December 31, 2019.
				(2)Sections
			 1400E(b)(3), 1400F(b), and 1400J(b) are each amended by striking January
			 1, 2010 each place it appears and inserting January 1,
			 2020.
				(3)Section
			 1400F(c)(2) amended by striking December 31, 2014 and inserting
			 December 31, 2024.
				(4)Section 1400F(d)
			 is amended by striking December 31, 2014 and inserting
			 December 31, 2024.
				(5)Section
			 1400I(d)(2)(A) is amended by striking 2010 and inserting
			 2020.
				(d)Treatment of
			 termination dates specified in nominations
				(1)Paragraph (1) of section 1391(d) is amended
			 by adding at the end the following new flush sentence:
					
						The
				termination date referred to in subparagraph (B) shall be treated as being no
				earlier than the termination date under subparagraph (A) unless an earlier
				termination date is designated under subparagraph (B) after the date of the
				enactment of this
				sentence..
				(2)Paragraph (1) of
			 section 1400E(b) of such Code is amended by adding at the end the following new
			 flush sentence:
					
						The
				termination date referred to in subparagraph (B) shall be treated as being no
				earlier than the termination date under subparagraph (A) unless an earlier
				termination date is designated under subparagraph (B) after the date of the
				enactment of this
				sentence.
				4.Expansion of
			 businesses eligible for benefits; expansion of eligible business
			 activities
			(a)Expansion of
			 qualified business entities
				(1)In
			 generalSubsections (b) and (c) of section 1397C are amended to
			 read as follows:
					
						(b)Qualified
				business entityFor purposes
				of this section, the term qualified business entity means, with
				respect to any taxable year, any corporation or partnership if for such
				year—
							(1)any trade or
				business of such entity is the active conduct of a qualified business within an
				empowerment zone,
							(2)at least 35
				percent of its employees are residents of an empowerment zone,
							(3)less than 5
				percent of the average of the aggregate unadjusted bases of the property of
				such entity is attributable to collectibles (as defined in section 408(m)(2))
				other than collectibles that are held primarily for sale to customers in the
				ordinary course of such business, and
							(4)less than 5
				percent of the average of the aggregate unadjusted bases of the property of
				such entity is attributable to nonqualified financial property.
							(c)Qualified
				proprietorshipFor purposes
				of this section, the term qualified proprietorship means, with
				respect to any taxable year, any qualified business carried on by an individual
				as a proprietorship if for such year—
							(1)at least 35
				percent of such employees are residents of an empowerment zone,
							(2)less than 5
				percent of the average of the aggregate unadjusted bases of the property of
				such individual which is used in such business is attributable to collectibles
				(as defined in section 408(m)(2)) other than collectibles that are held
				primarily for sale to customers in the ordinary course of such business,
				and
							(3)less than 5
				percent of the average of the aggregate unadjusted bases of the property of
				such individual which is used in such business is attributable to nonqualified
				financial property.
							For
				purposes of this subsection, the term employee includes the
				proprietor..
				(2)Conforming
			 amendments
					(A)Subsection (e) of
			 section 1400 is amended by striking subsections (b)(6) and
			 (c)(5) and inserting subsections (b)(2) and
			 (c)(1).
					(B)Paragraph (2) of
			 section 1400B(c) is amended by inserting (as in effect on the day before
			 the date of the enactment of the Small and
			 Medium Urban Regions Growth and Empowerment Act of 2009)
			 after 1397C.
					(b)Modification of
			 employment requirement for businesses located in areas with lower population
			 density
				(1)Definition of
			 qualified business entitySection 1397C is amended by adding at
			 the end the following new subsection:
					
						(g)Modification of
				employment requirement for businesses located in areas with lower population
				density
							(1)In
				generalIn the case of
				businesses located in a lower-density empowerment zone, subsections (b)(2) and
				(c)(1) shall be applied by treating employees as residents of the empowerment
				zone if they are residents of a census tract—
								(A)which is an area of pervasive poverty,
				unemployment, and general distress (within the meaning of section
				1400E(c)(3)(A)), and
								(B)any point on the
				boundary of which is within 50 miles of any point on the boundary of the
				empowerment zone.
								(2)Lower-density
				empowerment zoneFor purposes of paragraph (1), the term
				lower density empowerment zone means any empowerment zone the
				average population of population census tracts within such zone is less than
				3,000.
							.
				(2)Employment
			 creditParagraph (1) of
			 section 1396(d) is amended by adding at the end the following new flush
			 sentence:
					
						In the
				case of businesses located in a lower-density empowerment zone (as defined in
				section 1397C(g)(2)), subparagraph (B) shall be applied by treating employees
				as residents of the empowerment zone if they are residents of a census tract
				which is an area of pervasive poverty, unemployment, and general distress
				(within the meaning of section 1400E(c)(3)(A)), and any point on the boundary
				of such tract is within 50 miles of any point on the boundary of the
				empowerment
				zone..
				(c)Expansion of
			 eligible business activities
				(1)Renting real or
			 personal property permitted
					(A)In
			 generalSubsection (d) of section 1397C is amended by striking
			 paragraphs (2) and (3).
					(B)Recovery zone
			 propertyParagraph (2) of section 1400U–3(c) is amended by
			 striking subparagraph (A).
					(C)Conforming
			 amendmentParagraph (3) of section 45D(d) is amended by striking
			 ; except that and all that follows and inserting a
			 period.
					(2)Developing or
			 holding intangibles permitted
					(A)In
			 generalSubsection (d) of section 1397C is amended by striking
			 paragraph (4).
					(B)Conforming
			 amendmentClause (iii) of section 1394(b)(3)(B) is amended by
			 striking , (4),.
					(3)Certain other
			 businesses permitted
					(A)Paragraph (5) of
			 section 1397C(d) is amended—
						(i)by
			 striking any facility described in section 144(c)(6)(B) in
			 subparagraph (A) and inserting any excluded facility, and
						(ii)by
			 inserting before the last sentence the following new sentence: For
			 purposes of subparagraph (A), the term excluded facility means any
			 facility described in section 144(c)(6)(B) other than any golf course, spa, or
			 therapeutic massage facility..
						(B)Paragraph (2) of
			 section 1400U–3(c), as amended by paragraph (1), is amended to read as
			 follows:
						
							(2)Qualified
				businessThe term
				qualified business means any trade or business other than any
				trade or business consisting of the operation of any excluded facility (as
				defined in section
				1397C(d)(5)).
							.
					(d)Empowerment zone
			 employment credit To apply to employees at certain additional businesses and to
			 employees who are family membersSubparagraph (D) of section
			 1396(d)(2) (defining qualified zone employee) is amended—
				(1)by striking
			 subparagraph (A),
				(2)by redesignating
			 subparagraphs (B), (C), (D), and (E) as subparagraphs (A), (B), (C), and (D),
			 respectively, and
				(3)by striking any facility described
			 in section 144(c)(6)(B) in subparagraph (C), as so redesignated, and
			 inserting any excluded facility (as defined in section
			 1397C(d)(5)).
				(e)Certain
			 businesses may be financed with gulf opportunity zone bonds
				(1)In
			 generalSubparagraph (E) of section 1400N(a)(2) is amended by
			 striking any property described in section 144(c)(6)(B) and
			 inserting any excluded facility (as defined in section
			 1397C(d)(5)).
				(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 obligations issued after the date of the enactment of this Act.
				5.Modifications
			 permitting expansion of designated areas
			(a)Authority To
			 expand boundaries of zones and communities
				(1)Empowerment
			 zones and enterprise communitiesSection 1391 is amended by
			 adding at the end the following new subsection:
					
						(i)Authority To
				expand boundaries of designated areas
							(1)In
				generalAt the request of all governments which nominated an area
				as an empowerment zone or enterprise community, the appropriate Secretary may
				expand the area of such zone or community to include 1 or more contiguous or
				noncontiguous areas if such governments establish to the satisfaction of the
				appropriate Secretary that such expansion furthers the purposes of the
				designation of the initial area as such a zone or community.
							(2)Rural
				areasWith respect to any empowerment zone or enterprise
				community located in a rural area, at the request of the nominating local
				government, the appropriate Secretary shall expand the area of such zone or
				community to include the entire area of such nominating local government, but
				only if—
								(A)either—
									(i)the poverty rate
				and the unemployment rate for such entire area as determined by the 2000
				decennial census data was at least 110 percent of such rate for the United
				States, or
									(ii)during the period
				beginning with the 1990 decennial census and ending with the 2000 decennial
				census, such entire area has a net out migration of inhabitants of at least 10
				percent of the population of such area, and
									(B)such entire area
				meets 1 or more of the following criteria determined by the 2000 decennial
				census data:
									(i)Median household
				income is not more than 70 percent of such income for the United States.
									(ii)Per capita income
				is not more than 75 percent of such income for the United States.
									(iii)The percentage
				of such area's population which is disabled is at least 130 percent of such
				percentage for the United
				States.
									.
				(2)Renewal
			 communitiesSection 1400E is amended by adding at the end the
			 following new subsection:
					
						(h)Authority To
				expand boundaries of designated areas
							(1)In
				generalAt the request of all
				governments which nominated an area as a renewal community, the Secretary of
				Housing and Urban Development may expand the area of such community to include
				1 or more noncontiguous areas if such governments establish to the satisfaction
				of such Secretary that such expansion furthers the purposes of the designation
				of the initial area as a renewal community.
							(2)Rural
				areasWith respect to any renewal community located in a rural
				area, at the request of the nominating local government, the Secretary of
				Housing and Urban Development shall expand the area of such community to
				include the entire area of such nominating local government, but only
				if—
								(A)either—
									(i)the poverty rate
				and the unemployment rate for such entire area as determined by the 2000
				decennial census data was at least 110 percent of such rate for the United
				States, or
									(ii)during the period
				beginning with the 1990 decennial census and ending with the 2000 decennial
				census, such entire area has a net out migration of inhabitants of at least 10
				percent of the population of such area, and
									(B)such entire area
				meets 1 or more of the following criteria determined by the 2000 decennial
				census data:
									(i)Median household
				income is not more than 70 percent of such income for the United States.
									(ii)Per capita income
				is not more than 75 percent of such income for the United States.
									(iii)The percentage
				of such area's population which is disabled is at least 130 percent of such
				percentage for the United
				States.
									.
				(3)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date of the enactment of this Act.
				(b)Modification of
			 requirement for expanding designated area based on 2000 census
				(1)In
			 generalClause (ii) of section 1400E(g)(1)(A) is amended to read
			 as follows:
					
						(ii)such tract has a poverty rate using 2000
				census data—
							(I)which is at least
				20 percent, or
							(II)which exceeds the poverty rate for such
				tract using 1990 census
				data.
							.
				(2)Effective
			 dateThe amendment made by this subsection shall take effect on
			 the date of the enactment of this Act.
				(c)Repeal of
			 exclusion of central business district from eligibility as designated
			 area
				(1)In
			 generalParagraph (3) of section 1392(a) is amended by adding
			 and at the end of subparagraph (B), by striking ,
			 and at the end of subparagraph (C) and inserting a period, and by
			 striking subparagraph (D).
				(2)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date of the enactment of this Act.
				6.Expanded use of
			 tax-exempt bonds
			(a)Enterprise
			 facility bond limit for small cities To be the same as for larger
			 citiesSubparagraph (B) of section 1394(f)(2) is amended by
			 adding and at the end of clause (i), by striking clause (iii),
			 and by amending clause (ii) to read as follows:
				
					(ii)$230,000,000 if such zone is in an urban
				area.
					.
			(b)Zone employment
			 requirement need not be met after testing period under zone facility bond
			 rules
				(1)In
			 generalClause (iii) of section 1394(b)(3)(B) is amended by
			 striking if at least 35 percent of the employees of such business for
			 such year are residents of an empowerment zone or an enterprise
			 community.
				(2)Conforming
			 amendmentSubsection (a) of section 1400A is amended by striking
			 and section 1394(b)(3)(B)(iii) shall be applied without regard to the
			 employee residency requirement.
				(c)Zone facility
			 bonds for small businesses may be guaranteed
				(1)In
			 generalSubsection (d) of section 1394 is amended to read as
			 follows:
					
						(d)Special
				rules
							(1)Acquisition of
				land and existing property permittedThe requirements of sections 147(c)(1)(A)
				and 147(d) shall not apply to any bond described in subsection (a).
							(2)Bonds for small
				business may be guaranteedSection 149(b) shall not apply to any
				bond issued as part of an issue 95 percent or more of the net proceeds (as
				defined in section 150(a)(3)) of which are to be used to provide any enterprise
				zone facility the principal user of which is a small employer (as defined in
				section
				221(c)(4)).
							.
				(2)Qualified gulf
			 opportunity zone bondsParagraph (5) of section 1400N(a) is
			 amended by adding at the end the following new subparagraph:
					
						(H)Section 149(b) shall not apply to any
				qualified Gulf Opportunity Zone Bond issued as part of an issue 95 percent or
				more of the net proceeds (as defined in section 150(a)(3)) of such issue are to
				be used for qualified project costs for nonresidential real property (including
				fixed improvements associated with such property) the principal user of which
				is a small employer (as defined in section
				221(c)(4)).
						.
				(3)Recovery zone
			 facility bondsSubsection (d) of section 1400U–3 is amended by
			 adding at the end the following new sentence: Section 149(b) shall not
			 apply to any recovery zone facility bond issued as part of an issue 95 percent
			 or more of the net proceeds (as defined in section 150(a)(3)) of such issue are
			 to be used for recovery zone property the principal user of which is a small
			 employer (as defined in section 221(c)(4)).
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
			7.Other
			 modifications
			(a)Nonrecognition
			 of gain To apply to real property and intangiblesParagraph (2)
			 of section 1397B(b) is amended to read as follows:
				
					(2)Gain taxed as
				ordinary income not eligible for rolloverThis section shall not apply to any gain
				which is treated as ordinary income for purposes of this
				subtitle.
					.
			(b)Election of
			 financing arrangement in lieu of tax benefits
				(1)In
			 generalSection 1396 is
			 amended by adding at the end the following new subsection:
					
						(e)Election of
				financing arrangement in lieu of tax benefits
							(1)In
				generalAt the election of
				any significant empowerment zone business, for the payment period of the debt
				obligation designated in such election (or as an amendment to such election) by
				such business—
								(A)such
				business—
									(i)shall not be
				allowed an empowerment zone employment credit described in subsection (a),
				and
									(ii)shall not be allowed any deduction for
				depreciation under section 168 with respect to qualified zone property that
				provides a cost recovery benefit described in paragraph (2), and
									(B)the Secretary
				shall make the payments described in paragraph (2) to a trustee designated by
				the electing business to accept such payments on behalf of such
				holders).
								(2)Payments
								(A)In
				generalAt the beginning of
				each year of the payment period, the Secretary shall pay (out of any money in
				the Treasury not otherwise appropriated) to the trustee designated by such
				business an amount equal to—
									(i)the empowerment zone employment credit
				computed for such year under this section as if the election was not made under
				this subsection, and
									(ii)except as provided in paragraph (4)(A), the
				amount equal to the cost recovery benefit divided by the number of years in the
				payment period described in subparagraph (C).
									(B)Cost recovery
				benefitFor purposes of subparagraph (A), the cost recovery
				benefit shall be an amount equal to 25 percent of—
									(i)the cost of any tangible property which is
				qualified zone property (including improvements to such tangible property)
				incurred by the significant empowerment zone business before the end of the
				first 5 full calendar years beginning after the date the election is made under
				this subsection, and
									(ii)any such cost for
				which a binding contract for financing the acquisition of such tangible
				property (including improvements to such tangible property) has been made by
				such business and which under the terms of the financing is to be incurred
				within the first 5 full calendar years beginning after the date of the election
				made under this subsection.
									(C)Payment
				periodThe payment period is the period of 15 calendar years
				beginning with the earlier of—
									(i)the calendar year specified by the
				significant empowerment zone business as the 1st year of the payment period
				without regard to the date the property is placed in service, or
									(ii)the 5th calendar
				year beginning after the date that the election under this subsection is
				made.
									(3)Significant
				empowerment zone businessFor purposes of this subsection, the
				term significant empowerment zone business means any trade or
				business operating in an empowerment zone if—
								(A)such business is
				nominated by the chief executive or the legislative body of the State or a
				local government in which the zone property is located, and
								(B)the Secretary of
				Housing and Urban Development determines that—
									(i)it
				is a facility for qualified research as defined in section 41(d) which is
				reasonably anticipated to make at least $50,000,000 of capital expenditures
				within the first 3 years of the payment period, or
									(ii)with respect to
				any other business, it is reasonably anticipated that such business will
				increase employment in such zone by the end of the first 3 years of the payment
				period by at least the lesser of—
										(I)1,000 full-time
				employees or equivalents, or
										(II)10 percent of the
				number of full-time employees estimated to have been employed in such zone on
				the date of its designation.
										(4)Special
				rules
								(A)Adjustment to
				cost recovery benefitIn the
				event that the significant empowerment zone business does not incur a cost
				within the period described in paragraph (2)(B) and for which a cost recovery
				benefit payment is made under this subsection, the Secretary shall reduce
				future recovery benefit payments to recover 110 percent of the overpayments in
				equal installments over the remaining payment period. In the event that a cost
				described in paragraph (2)(B)(i) is incurred, or a contract described in
				paragraph (2)(B)(ii) is entered into, after the beginning of the payment
				period, the Secretary shall increase future recover benefit payments to recover
				100 percent of the cost recovery benefit associated with such costs or
				contracts in equal installments over the remaining payment period.
								(B)Basis
				adjustmentFor purposes of this subtitle, if a cost recovery
				payment is made under this subsection with respect to any property, the basis
				of such property shall be reduced by the amount of such payment.
								(5)Treatment of
				paymentsAny payment made under this subsection shall not be
				treated as a Federal Government guarantee for purposes of section
				149(b).
							.
				(2)Conforming
			 amendmentSection 1016(a) is amended by striking
			 and at the end of paragraph (36), by striking the period at the
			 end of paragraph (37) and inserting , and, and by adding at the
			 end the following new paragraph:
					
						(38)to the extent
				provided in section
				1396(e)(4)(B).
						.
				8.Grants for
			 awareness of zone benefits and technical assistance to small business
			(a)In
			 generalChapter 77 is amended
			 by adding at the end the following new section:
				
					7529.Grants for
				awareness of zone benefits and technical assistance to small business
						(a)In
				generalThe Secretary may
				make grants to State or local governments, or nonprofit organizations, for the
				purpose of making businesses aware of the benefits available under—
							(1)subchapter U of chapter 1 (relating to
				designation and treatment of empowerment zones, enterprise communities, and
				rural development investment areas),
							(2)subchapter W of
				chapter 1 (relating to District of Columbia enterprise zone),
							(3)subchapter X of
				chapter 1 (relating to renewal communities), and
							(4)subchapter Y of
				chapter 1 (relating to short-term regional benefits).
							(b)Technical
				assistance grantsThe Secretary may make grants to provide
				technical assistance to small businesses eligible for any benefits referred to
				in subsection
				(a).
						.
			(b)Clerical
			 amendmentThe table of sections for such chapter is amended by
			 adding at the end the following new item:
				
					Sec. 7529. Grants for awareness of
				zone benefits and technical assistance to small business..
				
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			9.Effective
			 dateExcept as otherwise
			 provided in this Act, the amendments made by this Act shall apply to taxable
			 years beginning after the date of the enactment of this Act.
		
